                           Case 2:20-cv-04254-JAK-JC Document 12 Filed 07/22/20 Page 1 of 2 Page ID #:107



                             1   Teresa C. Chow (SBN 237694)
                                 tchow@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                             4   Facsimile: 310.820.8859
                             5   Attorneys for Defendant
                                 Alani Nutrition LLC
                             6   d/b/a Alani Nu
                             7
                             8                  IN THE UNITED STATES DISTRICT COURT
                             9                      CENTRAL DISTRICT OF CALIFORNIA
                            10   NICOLE AUSTIN,                          Case No.: 2:20-cv-04254-JAK-JC
                            11               Plaintiff,
                                                                          NOTICE OF SETTLEMENT
B AK ER & H OSTETLER LLP




                            12         v.
   A TTORNEYS AT L AW
      L OS A NG ELES




                            13   ALANI NUTRITION, LLC d/b/a
                                 ALANI NU,
                            14
                                             Defendant.                   Complaint Filed: 05/11/20
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                             NOTICE OF SETTLEMENT
                                                                                        CASE NO.: 2:20-CV-04254-JAK-JC
                           Case 2:20-cv-04254-JAK-JC Document 12 Filed 07/22/20 Page 2 of 2 Page ID #:108



                             1         TO THE HONORABLE COURT:
                             2         PLEASE TAKE NOTICE that the parties to the above-captioned action
                             3   (“Action”) have reached a settlement in principle of Plaintiff Nicole Austin’s claim
                             4   against Defendant Alani Nutrition LLC d/b/a Alani Nu, and of the Action in its
                             5   entirety. The parties are in the process of finalizing their settlement, and anticipate
                             6   that Plaintiff will file a Federal Rule of Civil Procedure Rule 41(a)(1)(A)(i) notice
                             7   of dismissal within 45 days of the instant Notice, or no later than September 4,
                             8   2020. In light of the foregoing, Defendant respectfully requests that all deadlines
                             9   and scheduled proceedings in the Action, including but not limited to Defendant’s
                            10   stipulated responsive pleading deadline on July 22, 2020, be vacated.
                            11
                                  Dated: July 22, 2020                 Respectfully submitted,
B AK ER & H OSTETLER LLP




                            12
   A TTORNEYS AT L AW
      L OS A NG ELES




                            13                                         BAKER & HOSTETLER LLP
                            14
                            15                                         By:    /s/ Teresa C. Chow
                                                                              Teresa C. Chow
                            16
                                                                       Attorneys for Defendant
                            17                                         Alani Nutrition LLC d/b/a Alani Nu

                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                          -2-
                                                                                                     NOTICE OF SETTLEMENT
                                                                                                CASE NO.: 2:20-CV-04254-JAK-JC
